Citation Nr: 0433324	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-33 061	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for low back 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1978 to July 1981, 
from January 1989 to July 1989, and from February 1991 to May 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  The RO in 
Cleveland, Ohio has processed the claim since that time.  The 
veteran testified before the undersigned at a hearing held at 
the RO in September 2004.  Additional evidence was received 
at the hearing, for which a waiver of initial RO 
consideration was provided.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation currently assigned 
his low back disability does not accurately reflect the 
severity of that disability.  He also contends that he has 
PTSD as the result of certain claimed experiences in service.

With respect to the lower back disorder, the record reflects 
that the veteran has been involved in a program of VA 
vocational rehabilitation since 2001, but that his vocational 
rehabilitation folder has not been associated with the claims 
file.  The record does contain July 2004 statements from a VA 
counseling psychologist and from his case manager, as well as 
the report of the veteran's October 2001 intake interview.  
Given the evidence suggesting interference of the veteran's 
lower back disorder with employment, the Board is of the 
opinion that the veteran's VA vocational rehabilitation 
folder should be obtained.

The veteran was last examined for his low back disability in 
June 2004, at which time he denied any radiation of low back 
pain, and no clinical findings suggestive of neurological 
impairment were elicited.  X-ray studies did show minimal 
degenerative arthritic changes of the lumbosacral spine, as 
well as some narrowing of the disc space between L5 and S1.  
At his September 2004 hearing, the veteran testified that he 
now experiences radiation of pain, which had prompted his 
treating physician to schedule him for diagnostic testing to 
determine whether his back disorder involves a neurological 
component.  In light of the above, the Board is of the 
opinion that another VA examination of the veteran would be 
helpful in the adjudication of the instant claim.

Turning to the claim for PTSD, the Board first notes that the 
veteran has not been adequately informed of the information 
and evidence necessary to substantiate his claim, or advised 
as to what evidence VA would obtain for him and of what 
information or evidence he was responsible for submitting in 
connection with the PTSD claim.  See 38 U.S.C.A. § 5103(a) 
(West 2002).  Consequently, remand of the issue of 
entitlement to service connection for PTSD is appropriate.  

The veteran contends that he developed PTSD as the result of 
serving temporary duty at the mortuary located within the 
Dover Air Force base between February and June 1991.  On file 
are VA treatment records which are negative for any 
indication that the veteran was diagnosed with PTSD, although 
they do show that he occasionally presented with PTSD 
symptoms.  He was specifically evaluated in April 2001 and 
July 2002 for PTSD, but was found to not meet the criteria 
for a diagnosis of that disorder.

At his September 2004 hearing, the veteran submitted the 
report of his October 2001 VA vocational rehabilitation 
intake evaluation.  The evaluation was completed by a 
psychologist, who noted the veteran's contention that he had 
PTSD stemming from duty at the Dover Air Force base mortuary.  
Following evaluation of the veteran the psychologist 
concluded that the veteran had PTSD.

The Board notes that the veteran has not been afforded a VA 
examination to specifically determine whether he does, in 
fact, have PTSD.  Given the discrepancy between the opinions 
of the veteran's treating physicians and that of the October 
2001 psychologist, the Board is of the opinion that a VA 
psychiatric examination of the veteran is warranted.

With respect to the veteran's claimed stressor event, namely 
serving at the Dover Air Force base mortuary, available 
service personnel records show that in February 1991 he was 
stationed with the 2291st USAH, first in Columbus, Ohio, then 
in Fort Lee, Virginia.  He was thereafter placed on temporary 
duty with the Company Headquarters of the U.S. Army Garrison 
at Fort Meade, Maryland from February to April 1991, 
following which he was returned to the 2291st USAH in 
Columbus, Ohio.  The service personnel records are silent for 
any reference to duty assignments at Dover Air Force base.

Submitted in connection with the veteran's claim is a 
statement by Mr. [redacted],who contends that he was also assigned 
to the 2291st USAH in 1991, and recalled serving with the 
veteran on a temporary duty assignment at the Dover Air Force 
base mortuary.  The record reflects that VA did grant service 
connection for PTSD for Mr. [redacted],based in part on his 
temporary duties at the Dover Air Force base mortuary.  
Interestingly, in Mr. [redacted]'s case, the National Personnel 
Records Center (NPRC) apparently was able to provide a copy 
of a letter of appreciation to [redacted], from the mortuary at 
issue.

As indicated above, Mr. [redacted]'s assertion that the veteran was 
present at the Dover Air Force base mortuary is inconsistent 
with available service personnel records which do not show 
that the veteran served in Delaware at any point.  The Board 
nevertheless points out that the veteran's entire service 
personnel file is not of record.  Given the possibility that 
the veteran's complete service personnel records may contain 
documents similar to the letters of appreciation written for 
Mr. [redacted] by the Dover facility, the Board is of the opinion 
that efforts to obtain the veteran's complete personnel file 
should be undertaken.

In addition, the veteran at his October 2002 hearing before a 
decision review officer testified that he had been told that 
records showing he was at the Dover Air Force base mortuary 
were located at the Kenner Army Hospital in Fort Lee, 
Virginia.  On remand the RO should attempt to obtain any 
records for the veteran from the referenced facility.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran a 
letter that complies with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should 
explain what, if any, information 
(medical or lay evidence) not 
previously provided to the Secretary 
is necessary to substantiate the 
claim for service connection for 
PTSD.  The letter should also 
specifically inform the veteran of 
which portion of the evidence is to 
be provided by the claimant, which 
part, if any, the RO will attempt to 
obtain on his behalf, and a request 
that the veteran provide any 
evidence in his possession that 
pertains to his claim.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

2.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records. 

4.  The RO should contact the 
National Personnel Records Center in 
St. Louis, Missouri, and obtain the 
veteran's complete service personnel 
records, including his 201 File.  If 
these records cannot be located, 
please obtain specific confirmation 
of this fact and document it in the 
veteran's claims folder.

5.  The NPRC should also be 
requested to search its records for 
the Kenner Army Health Clinic (Fort 
Lee, Virginia) from February 1991 to 
May 1991 and provide any medical 
records referring to the veteran at 
any time during that period. 

6.  The RO should contact the Kenner 
Army Health Clinic located at Fort 
Lee, Virginia, directly, and ask 
that facility to search for any 
medical records for the veteran for 
February 1991 to May 1991, and to 
provide any such records which are 
located. 

7.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any PTSD present.  All indicated 
studies, tests and evaluations 
deemed necessary should be 
performed, including psychological 
testing designed to ascertain 
whether the veteran has PTSD.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The claims folder, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect whether such a review of 
the claims file was made.  

8.  The RO should also arrange for a 
VA examination of the veteran by a 
physician with appropriate expertise 
to determine the nature, extent and 
severity of the veteran's service-
connected low back disability.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.

The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected low back disability on his 
ability to work.  The rationale for 
all opinions expressed should be 
explained.  The  claims file must be 
made available to and reviewed by 
the examiner.  The examination 
report is to reflect that such a 
review of the claims file was made.  

9.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, and the 
implementing regulations found at 
38 C.F.R. § 3.159.  Then the RO 
should re-adjudicate the issues on 
appeal.  In addressing the increased 
rating claim, the RO should consider 
all pertinent diagnostic codes under 
the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4, 
including the application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The RO should also 
determine whether the case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).


